       Case 1:21-cr-00040-RJJ ECF No. 8, PageID.47 Filed 03/08/21 Page 1 of 1


                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION


UNITED STATES OF AMERICA                                Case No. 1:21-CR-000040
                          Plaintiff,
v.                                                      Hon. Robert J. Jonker

CHRISTOPHER BODEN
                                                        DEFENDANT'S INITIAL PRETRIAL
                          Defendant.                    CONFERENCE SUMMARY STATEMENT


       Defendant                   CHRISTOPHER BODEN                 , through his/her attorney,
submits the following initial pretrial conference summary statement.

I.     DISCOVERY
           The defendant requests disclosure pursuant to Federal Rules of Evidence 404(b).

       The defendant           will     will not provide reciprocal discovery.
II.    TRIAL
       The defendant requests a        jury      non-jury trial.
III.   MISCELLANEOUS

       The parties acknowledge that if the case is appropriate for expedited resolution and
       sentencing, a joint motion for expedited sentencing shall be filed within 14 days of
       arraignment.

           Counsel for defendant is unaware at this time of any known conflict with counsel's
           representation of defendant. Counsel will immediately advise the court if any such
           conflict becomes known.
           Counsel for defendant is aware of the following potential conflicts:




IV.    OBLIGATIONS
           Counsel for defendant acknowledges having reviewed the Obligations of Defense
           Counsel section available at the court's website, www.miwd.uscourts.gov >>
           Attorney Information >> Criminal Case Information.


Date           March 8, 2021                                  Brian Patrick Lennon
                                               Counsel for Defendant
                                                                                             (Rev. 03/01/2019)
